           Case 1:17-cv-10007-NMG Document 62 Filed 10/24/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS

NORMA EZELL, LEONARD WHITLEY,
and ERICA BIDDINGS, on behalf of
themselves and all others similarly situated,         CASE NO. 1:17-CV-10007-NMG

                                     Plaintiffs,

         v.

LEXINGTON INSURANCE COMPANY;
AMERICAN INTERNATIONAL GROUP,
INC.; AIG ASSURANCE COMPANY; AIG
PROPERTY CASUALTY COMPANY; AIG
SPECIALTY INSURANCE COMPANY;
AMERICAN GENERAL LIFE INSURANCE
COMPANY; NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTS-
BURGH, PA.; AGC LIFE INSURANCE
COMPANY; AMERICAN GENERAL
ANNUITY SERVICE CORPORATION; AIG
DOMESTIC CLAIMS, INC.; their
predecessors and successors, and other
affiliated legal entities to be named,

                                 Defendants.




                             PLAINTIFFS’ NOTICE OF APPEAL




                                                -1-
010654-11 953575 V1
           Case 1:17-cv-10007-NMG Document 62 Filed 10/24/18 Page 2 of 3



         Notice is hereby given that all plaintiffs, individually and on behalf of the proposed class,

appeal to the United States Court of Appeals for the First Circuit from the Order of Dismissal

(ECF No. 61), which was entered in the docket in this action on September 27, 2018. A copy of

that Order is attached as Exhibit A.

         Each Plaintiff is qualified to bring an appeal under Fed. R. App. P. 3(c)(3).

         The required fee of $505.00 was paid on October 24, 2018, using the CM/ECF system.



Dated: October 24, 2018                        Respectfully submitted,

                                               PLAINTIFFS NORMA EZELL, LEONARD
                                               WHITLEY, and ERICA BIDDINGS, on behalf of
                                               themselves and all others similarly situated

                                               HAGENS BERMAN SOBOL SHAPIRO LLP

                                               By /s/ Steve W. Berman
                                                  Steve W. Berman (pro hac vice)
                                               Craig R. Spiegel (pro hac vice)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               Telephone: (206) 623-7292
                                               Facsimile: (206) 623-0594
                                               steve@hbsslaw.com
                                               craigs@hbsslaw.com

                                               Kristen A. Johnson (BBO #667261)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               55 Cambridge Parkway, Suite 301
                                               Cambridge, MA 02142
                                               Telephone: (617) 482-3700
                                               Facsimile: (617) 482-3003
                                               kristenj@hbsslaw.com

                                               Richard B. Risk, Jr. (pro hac vice)
                                               RISK LAW FIRM, P.A.
                                               6964 S. Shore Drive S.
                                               South Pasadena, FL 33707-4603
                                               Telephone: (727) 289-6696
                                               dick@risklawfirm.com

                                                -2-
010654-11 953575 V1
           Case 1:17-cv-10007-NMG Document 62 Filed 10/24/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2018, I electronically filed the foregoing document
using the CM/ECF system which will send notification of such filing to the e-mail addresses
registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.


                                                     /s/ Steve W. Berman
                                                     STEVE W. BERMAN




                                             -3-
010654-11 953575 V1
